t c memo united_states tax_court oakcross vineyards ltd dennis d groth tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date richard j sideman for petitioner kathryn k vetter for respondent memorandum findings_of_fact and opinion wells judge the instant case is a proceeding pursuant to sections for a readjustment of partnership items of oakcross vineyards ltd vineyards a partnership for the taxable_year ending date in a notice of final_partnership_administrative_adjustment respondent increased vineyards’ income for that year by dollar_figure and increased the partnership’s self-employment_income by the same amount unless otherwise noted all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issue to be decided is whether respondent's determination that vineyards must report its income from the sale of grapes and other_property on the accrual_method rather than the cash_receipts_and_disbursements_method in order to clearly reflect its income was an abuse of respondent’s discretion findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties’ stipulations of fact are incorporated herein by reference and are found as facts in the instant case at the time the petition in the instant case was filed vineyards maintained its principal_place_of_business in oakville california general background vineyards vineyards was organized on date as a california limited_partnership to acquire and operate a vineyard in california's napa valley mr groth and his wife judith sometimes referred to herein together as the groths are the general partners of vineyards and own an 85-percent interest in the partnership trusts for the benefit of each of the groths' three children are limited partners of vineyards and own the remainder of vineyards each trust holding a 5-percent interest vineyards is engaged in the business of growing wine grapes and is a farmer for purposes of the code vineyards jointly operates two vineyards the oakcross vineyard a 121-acre parcel acquired during for dollar_figure and the hillview vineyard acquired during for dollar_figure vineyards made downpayments of dollar_figure and dollar_figure respectively for each parcel and financed the remainder of their purchase prices with mortgage debt vineyards borrowed dollar_figure from the production credit association pca for the purchase of the hillview vineyard since it started business vineyards has used the cash_receipts_and_disbursements_method of accounting vineyards' operations were initially financed by cash contributions from the groths mortgage debt and annual operating loans vineyards obtained operating or crop loans from the pca during each of the years through the loans were repaid each year during vineyards obtained a dollar_figure line of credit from napa national bank during vineyards employed inter alia a vineyard manager and two assistants prior to and during vineyards maintained an office in a building on the hillview vineyard winery during having learned that operating a winery offered greater potential for profit than operating a vineyard the groths decided to enter the winery business accordingly during that year they established pursuant to california law groth vineyards and winery winery an s_corporation winery is engaged in the business of making and marketing wines such as cabernet sauvignon chardonnay and sauvignon blanc which are named for the varietal or type of grape from which each is made since it started business winery has used the accrual_method of accounting initially the groths owned all of the outstanding shares of winery's stock in the groths employed a professional winemaker nils venge as general manager of winery during mr venge was responsible for all production operations of winery and for supervision of vineyards' vineyard manager mr venge's employment contract provided for options to acquire up to percent of winery's stock which he exercised as they became available during each of the following years mr venge held the following percentage of winery's stock year percentage dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in general a winemaker decides when to pick grapes and must be satisfied with the viticultural practices of the vineyard supplying grapes during relevant periods mr groth was president and secretary of winery and mrs groth was vice president and chief financial officer of winery the groths had overall responsibility for all winery operations mr groth represents to customers that he controls the production process from the growing of the grape until the cork is put in the bottle during the groths had taken over full-time management of winery prior to that time mr groth had been successively a partner of the accounting firm of arthur young and company the chief financial officer of atari inc and president of atari's international division winery was initially financed by the groths' personal resources by the end of their investment in winery's stock was dollar_figure and their loans to winery totaled dollar_figure since it was established in winery sought to build a physical plant in which to make store and bottle its wines during winery undertook to construct a winery plant investing dollar_figure but the project was deferred when financing could not be obtained during winery contracted with another winery to crush and ferment its grapes pursuant to a custom crush contract during winery constructed an open pad in the oakcross vineyard for crushing and fermenting grapes investing dollar_figure winery also relied on the facilities of other wineries during that year for the custom crushing of grapes and the bottling aging and storing of its wines during winery began selling some of its vintage sauvignon blanc once winery had demonstrated that its wines were salable during date bank of america granted winery a dollar_figure line of credit and an equipment loan of dollar_figure as a condition of granting the line of credit bank of america required that vineyards and the groths subordinate all of the debts owed them by winery totaling dollar_figure to winery's obligations to the bank and no payments on those debts be made by winery without the bank's consent vineyards accordingly executed a subordination agreement to induce bank of america to extend credit to winery the bank also required cross-collateralization by vineyards and personal guarantees by the groths of the loan during date bank of america increased winery's line of credit to dollar_figure and continued to require winery's debts to vineyards to be subordinate to winery's obligations to the bank vineyards subsequently executed subordination agreements dated date and date during winery was not achieving the sales goals expected by bank of america and the bank declined to raise winery's line of credit to dollar_figure as a consequence winery was put in a difficult financial position winery sold some of its and vintages in bulk which fetched a lower price than could have been obtained had the wine been bottled but which saved costs as well as unused barrels during date bank of america offered to renew winery's line of credit in the amount of dollar_figure subject_to continued subordination of vineyards' claims against winery to those of the bank and other restrictions on payments by winery to vineyards further described below the terms imposed in connection with the renewal of the line of credit continued until winery ceased dealing with bank of america which occurred during during date winery negotiated a dollar_figure line of credit from napa national bank which also agreed to provide a construction loan of dollar_figure to build winery's plant and an equipment loan of dollar_figure the bank required the same subordination of winery's debts to vineyards to winery's obligations to the bank the same cross-collateralization by vineyards and the same payment schedule as bank of america had required during winery's plant which had the capacity to produce big_number cases of wine was completed and occupied also during winery began using the term estate bottled to describe its wines meaning inter alia that winery controlled the viticultural practices of the vineyards in which the grapes from which the wines had been made were grown the following table summarizes winery's wine sales through year sales dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number activities of vineyards and winery dealings between vineyards and unrelated buyers from through vineyards sold grapes to unrelated buyers and the sales were made at market_value during vineyards sold all of its grapes to unrelated buyers during certain of the years from through long-term agreements with certain buyers for vineyards' grapes that had been made by the previous owners of its vineyards were continued and new agreements were made certain written agreements for the sale of grapes whether long term or otherwise were on the purchaser's letterhead while others were on winery's letterhead the agreements on winery's letterhead generally called for payment of one half of the amount due days after delivery and the balance on january of the year following the year of delivery the contracts written on purchasers' letterheads provided similar payment terms vineyards sent invoices to buyers on winery letterhead mr venge executed some of vineyards' grape purchase agreements on behalf of mr groth vineyards charged and collected interest on the unpaid balances due from unrelated purchasers those buyers generally paid vineyards for grapes within months of harvest which generally occurred during september or october of each year accordingly they generally made their final payments for grapes purchased during either the year of purchase or the first quarter of the following calendar_year during and unrelated buyers paid for their grape purchases before the end of those years vineyards made sales to unrelated buyers in the following amounts from through year amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number the following table summarizes the relative amounts of the purchase_price of grapes received by vineyards from unrelated buyers during the year_of_sale and the subsequent year year_of_sale percentage received-- percentage received-- year_of_sale subsequent year dollar_figure a portion of the amount due vineyards was not paid until after by letter dated date mr groth informed one of vineyards' customers for grapes from the hillview vineyard of mr groth's long-term plan to start a winery the letter further stated that mr groth would need grapes produced by the hillview vineyard for that winery and that for he wished to sell to the customer only half of the amount of sauvignon blanc grapes specified in the agreement that had been made between the customer and the previous owner of the hillview vineyard and thereafter to take all of those grapes for his own winery during vineyards entered into a contract with renaissance wine company for the purchase of grapes that would continue from year to year until canceled if canceled the parties were obligated to buy and sell the same amount of grapes at the same price as had been bought and sold during the preceding year the contract called for the purchase of tons of grapes at dollar_figure per ton consequently the buyer was obligated to buy annually tons of grapes for at least years in a cover letter with respect to the contract dated date mr groth stated that dollar_figure per ton is a price that is below our normal selling_price and is designed to help you renaissance wine company achieve your average sell price of dollar_figure case dealings between winery and unrelated growers from through winery purchased grapes from unrelated growers pursuant to agreements that would continue until canceled the agreements which were prepared on winery letterhead provided that winery would pay one half of the purchase_price days after delivery of the grapes and the balance by december of the year of delivery for grapes purchased from one grower during winery paid one half of the purchase_price during and the balance during for grapes purchased from other growers during and for all grapes purchased during and winery paid for its purchases by yearend pursuant to the terms of its agreements during relevant periods winery could not have purchased all of the grapes that it needed from unrelated growers without additional capital bank of america did not suggest that the unrelated vineyards from which winery purchased grapes execute subordination agreements similar to those executed by vineyards winery did not purchase grapes from unrelated vineyards from through and purchased grapes only from vineyards during those years a date letter to mr venge from one of the unrelated growers supplying winery confirms an agreement to sell winery tons of chardonnay grapes and review the pricing structure used in the past and possibly reduce and align the price per ton to the napa valley average the letter states that we are always willing to work closely with you should disparities arise in price for this reason we will be taking a look at the price per ton of chardonnay it would be more of an incentive for us to do this if we know that groth would buy at least tons of chardonnay for an additional three years beginning in dealings between vineyards and winery grape sales during vineyards began selling grapes to winery and continued selling grapes to winery each year thereafter through in general the amount of grapes that winery purchased increased each year and during winery purchased approximately percent of vineyards' grapes prior to winery was not able to use all of the grapes produced by vineyards after vineyards did not sell grapes to unrelated buyers the percentage of vineyards' total grape sales represented by its sales to winery during each year from through was as follows year percentage sold to winery - - vineyards sold grapes to winery at market_value winery made no payments to vineyards during or for grape purchases because funds were not available vineyards sold grapes to winery during because mr groth believed that winery would eventually become successful during date winery made its first payment to vineyards for sauvignon blanc grapes used in wine being sold at that time that payment and subsequent payments to vineyards were made with funds provided by winery's line of credit from bank of america and the bank consented to the date payment in deciding whether to approve the payment the bank considered whether the wines made from the grapes purchased from vineyards had been released for sale and vineyards would be paid months after a wine's release at that time winery customarily released its sauvignon blanc after year its chardonnay after years and its cabernet sauvignon after years winery also produced relatively small quantities of a reserve cabernet sauvignon that was released year after the estate cabernet was released a subsequent vintage was not released until the prior one had been sold by addenda to subordination agreements dated date and date that were executed by it vineyards consented to receive payments from winery only for those grapes that had been made into wine that had been released for sale by winery for a minimum of months vineyards acknowledged however that payments were allowed only to the extent they did not jeopardize winery's ability to meet its obligations to bank of america the terms on which winery paid vineyards for grape purchases were further modified in connection with the renewal of winery's line of credit during date as a condition of renewing the line bank of america required that payments to vineyards for grapes be made quarterly no earlier than days after each quarter's end and ratably as the wine made from vineyard's grapes was sold in a letter dated date to bank of america discussing the bank's proposal with respect to the timing of winery's payments to vineyards for grapes mr groth wrote that judy and i have provided generous delayed payment terms to the winery that are still adequate as noted above the foregoing payment arrangement between winery and vineyards continued for the remainder of the period that bank of america provided a line of credit to winery as well as subsequently when winery obtained a line of credit from napa national bank during date during vineyards and winery executed a grape payment calculation that provided inter alia that vineyards would sell grapes to winery in quantities as needed by winery with winery having first choice of grapes and mr venge having authority to select among the grapes available and to coordinate sales with unrelated buyers and payment for the grapes would occur ratably as the wine made from the grapes was sold by winery with payments occurring periodically during the year but with full payment for actual sales during a year being made no later than the quarter following the year's end the following table summarizes the amount of winery's grape purchases from and payments to vineyards for grapes from through year amount of purchase amount of payment dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number the amounts owed to vineyards by winery for grapes at the end of each calendar_year from through are as follows year account receivable dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number vineyard's dollar_figure account receivable from winery as of date comprised amounts due for the purchase of the following vintages and varietals of grapes vintage cabernet sauvignon chardonnay sauvignon blanc merlot dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number dollar_figure big_number big_number by the end of winery had paid only dollar_figure with respect to its grape purchases which totaled dollar_figure and had paid nothing for its purchases interest payments by winery to vineyards vineyards charged winery interest on the unpaid receivables from winery but winery paid none of that interest during or beginning in winery paid vineyards some of the interest that had been accruing on vineyard's receivables from winery pursuant to addenda to the subordination agreements executed by vineyards that were dated date and date vineyards was permitted to collect interest from winery on the receivables due from winery at the rate of percent vineyards acknowledged however that payments of interest were allowed only to the extent they did not jeopardize winery's ability to meet its obligations to the bank of america interest payments continued until when bank of america required winery to cease accruing interest on vineyard's receivables without the bank's consent as a condition of renewing winery's line of credit furthermore all accrued and unpaid interest owed to vineyards was eliminated from winery's books at the end of and was never paid to vineyards no interest accrued on vineyards' receivables for the remainder of the time that winery dealt with bank of america the grape payment calculation executed by winery and vineyards during however provided that vineyards would be paid interest at the rate of percent on its receivables from winery for grape purchases during date winery obtained a line of credit from napa national bank which allowed interest on the receivables to be accrued and paid quarterly the following table summarizes the accrual and payment of interest to vineyards on its receivables from winery for grape purchases from through year interest accrued interest_paid dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number balance dollar_figure big_number big_number big_number rent payments by winery to vineyards the land at the oakcross vineyard that was used for the crush pad was rented by winery from vineyards for dollar_figure per year prior to and during winery's offices were located in a building at the hillview vineyard which was rented from vineyards for dollar_figure per month as a condition for the renewal of winery's line of credit bank of america required that payment of rent by winery to vineyards be suspended during and after winery ceased dealing with bank of america during rent payments resumed opinion the issue to be decided is whether respondent's determination pursuant to sec_446 that vineyards must use the accrual and not the cash_method to account for its income from the sale of grapes and other_property in order to clearly reflect its income constitutes an abuse of respondent’s discretion vineyards was a farmer for purposes of the code and used pursuant to sec_1_61-4 and sec_1_471-6 income_tax regs the cash_receipts_and_disbursements_method of accounting to compute its income respondent contends that use of the cash_method materially distorted vineyard's income because of the large and increasing account receivable from winery which did not pay for its grape purchases until wine made from the grapes was released for sale or sold between and years afterwards respondent points out that vineyards did not give the same terms to unrelated buyers of its grapes and argues that the deferred payment arrangement served no business_purpose of vineyards petitioner contends that vineyards was permitted to use the cash_method that the method was generally accepted in the vineyard industry that it was consistently applied by vineyards and that it clearly reflected vineyards' income petitioner argues that it is not required to show a business_purpose for the deferred payment arrangement with winery but that such a purpose exists namely the establishment of a long-term relationship between vineyards and winery petitioner urges that the relationship of vineyards to winery is irrelevant to the question whether vineyards may use the cash_method_of_accounting generally sec_446 provides that if a taxpayer's method_of_accounting does not clearly reflect income then the computation of taxable_income shall be made pursuant to a method that in the opinion of the commissioner does clearly reflect income sec_446 vests the commissioner with broad power to determine whether the accounting methods used by a taxpayer clearly reflect income 439_us_522 and to require revision of a method that does not clearly reflect income 650_f2d_1046 9th cir affg 71_tc_1083 586_f2d_747 9th cir affg 64_tc_1091 430_f2d_679 9th cir affg tcmemo_1969_39 an action taken by the commissioner under sec_446 will be set_aside by the courts only if there is a clear abuse_of_discretion cole v commissioner supra pincite see also stephens marine inc v commissioner supra pincite accordingly a determination pursuant to sec_446 is entitled to more than the usual presumption of correctness 104_tc_367 and cases cited therein and the taxpayer bears a heavy burden_of_proof in overcoming a determination that an accounting_method does not clearly reflect income thor power tool co v commissioner supra pincite moreover even if a taxpayer including a farmer is otherwise entitled to use the cash_method_of_accounting sec_446 may be used to prevent abuses of the method van raden v commissioner t c pincite and mere compliance with a generally permitted method does not foreclose the commissioner's exercise of discretion pursuant to sec_446 102_tc_87 affd 71_f3d_209 6th cir a taxpayer may challenge the commissioner's determination on the grounds that its accounting_method clearly reflects income 60_tc_794 and if the taxpayer's method_of_accounting does clearly reflect income the commissioner may not require a change to another method that more clearly reflects income ansley- sheppard-burgess co v commissioner supra pincite historically farmers have been allowed to use the cash_method which enables them to employ a simplified accounting procedure 384_us_102 89_tc_98 although it is generally acknowledged that distortions of income may result from use of the cash_method frysinger v commissioner 645_f2d_523 5th cir affg tcmemo_1980_89 ansley-sheppard- burgess co v commissioner supra pincite 90_tc_1090 affd 901_f2d_810 9th cir kennedy v commissioner supra pincite 73_tc_980 such distortions do not prevent the cash_method from clearly reflecting income so long as the method is consistently applied and no attempt is made to unreasonably prepay expenses or defer receipt of income ansley-sheppard- burgess co v commissioner supra pincite kennedy v commissioner supra pincite magnon v commissioner supra pincite6 van raden v commissioner t c pincite moreover farmers are allowed great flexibility in timing the receipt of income from harvested crops and may sell them in one year pursuant to a contract calling for payment in a later year 69_tc_511 a taxpayer including a farmer using the cash_method_of_accounting is ordinarily entitled to report income in the year it is actually or constructively3 received sec_1_61-4 sec_1 a income_tax regs but may not do so where application of the general_rule results in a material distortion_of_income see respondent does not contend that vineyards was in constructive receipt of any of the amounts due it from winery van raden v commissioner t c pincite3 where a taxpayer's method_of_accounting results in a material distortion_of_income the commissioner is empowered by sec_446 to require use of a different accounting_method so that income is clearly reflected commissioner v van raden f 2d pincite- 533_f2d_768 2d cir affg 63_tc_556 79_tc_7 affd 725_f2d_1173 8th cir 68_tc_115 and cases cited therein see also 580_f2d_422 the question of whether a taxpayer's method_of_accounting materially distorts or clearly reflects income is one of fact and is to be resolved on a case-by-case basis cole v commissioner supra pincite ansley-sheppard-burgess co v commissioner supra pincite 85_tc_397 the cases that involve the question of whether a material distortion has occurred with respect to the receipt of income take into account the same considerations and factors that are examined in cases involving the question of whether a material distortion has occurred with respect to the claim of a deduction compare ansley-sheppard-burgess co v commissioner supra pincite applied communications inc v commissioner tcmemo_1989_469 c a hunt engg co v commissioner tcmemo_1956_ with van raden v commissioner t c pincite6 62_tc_469 affd 536_f2d_874 9th cir accordingly we consider cases dealing with material distortions of income arising in connection with the claim of deductions in van raden v commissioner t c pincite6 we set forth the following approach to considering the question whether a distortion_of_income was material because the method_of_accounting and the nature of the trade_or_business are so interdependent we conclude that the distortion_of_income must not be examined in a vacuum but in light of the business practice or business activities which give rise to the transaction which the commissioner has determined must be accorded a different accounting treatment for example material distortions of income may occur if the sales force of a business is more successful in december than in january yet such a distortion would not require adjustment to clearly reflect income because the distortion resulted from the business activity itself a material distortion_of_income generally does not occur where a deferral of income arises in the regular course of business and not from a manipulation of the cash_method 522_f2d_1055 9th cir remanding tcmemo_1971_83 courts have also considered whether a business_purpose exists for a transaction in deciding whether a taxpayer's method_of_accounting for the transaction materially distorts income frysinger v commissioner supra pincite packard v commissioner supra pincite van raden v commissioner t c pincite6 a business_purpose exists where the taxpayer establishes a reasonable expectation of receiving some business benefit from the aspect of the transaction challenged by the commissioner packard v commissioner supra pincite furthermore a material distortion_of_income is likely to be found where the amount of an item differs substantially from what might normally be expected in an arm's-length_transaction structured without special regard to tax consequences 65_tc_625 moreover we have recognized that the interval of time between the reporting of the payment of expenses and the receipt of associated income can be so great that the use of the cash_method_of_accounting by a taxpayer results in an impermissible distortion_of_income silberman v commissioner tcmemo_1983_782 affd without published opinions sub nom appeal of david whin inc appeal of giordano appeal of malanka stamato v commissioner 770_f2d_1068 3d cir where related parties deal with each other on the same terms as with unrelated parties a method_of_accounting will not be considered to materially distort income simply because the parties to a transaction are related gold-pak meat co v commissioner supra pincite nonetheless it is also well established that transactions between related parties are closely scrutinized 918_f2d_90 9th cir 91_tc_371 we note that an accounting_method can produce a material distortion_of_income even where a taxpayer does not have a tax_avoidance motive in employing it anderson v commissioner tcmemo_1975_302 affd 568_f2d_386 5th cir 82_tc_239 affd without published opinion 786_f2d_1174 9th cir velvet horn inc v commissioner tcmemo_1981_227 we accordingly shall consider whether use of the cash_method_of_accounting to report vineyards' income from the sales of grapes and other_property materially distorted its income we note at the outset that the groths were the general partners of vineyards and held an 85-percent interest in the partnership with trusts for the benefit of each of their children holding the remaining 15-percent interest at relevant times the groths also owned at least percent of the stock of winery with mr venge holding at most percent as stated above the fact that the groths controlled both vineyards and winery requires that we carefully scrutinize the transactions between them we note at the outset that vineyards and winery did not deal with one another on the same terms as they dealt with unrelated parties although vineyards sold grapes to unrelated parties and to winery at market_value unrelated parties generally paid vineyards for grapes within months of harvest the written sales agreements pursuant to which vineyards sold grapes to unrelated parties that were written on winery's letterhead generally provided that the buyer would pay percent of the pursuant to the employment contract between the groths and mr venge mr venge acquired percent of the stock of winery between and amount due days after delivery and percent during january of the following calendar_year other sales agreements that were written on unrelated purchasers' letterheads provided for payment of the sale price at similar times usually determined with reference to the time grapes were delivered certain of those agreements provided for payment of a portion of the price at the latest during the calendar_year following delivery generally unrelated buyers made their final payment for grapes purchased during either the year of purchase or the first quarter of the following calendar_year vineyards collected interest from unrelated buyers on overdue amounts similarly winery's agreements for the purchase of grapes from unrelated growers provide that percent of the purchase_price was to be paid days after delivery and the remainder by december of the year of delivery we consider the foregoing payment arrangements to be the result of arm's-length bargaining between unrelated buyers and sellers in contrast vineyards allowed winery more liberal payment terms during and winery purchased grapes from vineyards but did not pay for them because the cash to do so was not available vineyards also allowed or acquiesced in the control by winery's lenders of the payment of amounts due vineyards vineyards agreed to subordinate its claims against winery to those of bank of america and later to napa national bank but unrelated sellers of grapes to winery did not winery could not make payments to vineyards without the consent of its lenders winery's first payment to vineyards during date was made with the consent of bank of america with funds provided by a line of credit that the bank had extended to winery the test used by the bank to decide whether payment was to be allowed was whether the wine made from vineyard's grapes was released for sale the date payment accordingly was made for grapes used in wine that had been released for sale approximately months prior to the time of that payment vineyards subsequently consented in addenda to subsequent subordination agreements to receive payment for grapes that had been made into wine that had been released for sale by winery for a minimum of months as a condition of renewing winery's line of credit during late bank of america insisted that winery pay vineyards for grapes quarterly but only as the wine made from the grapes was sold the grape payment calculation entered into by vineyards and winery during provided similar payment terms that payment arrangement remained in place through the remainder of winery's relationship with bank of america and continued when winery replaced its line of credit from that bank with one obtained from napa national bank during date the foregoing payment practices resulted in an account receivable from winery to vineyards in the amount of dollar_figure as of date over percent of which was attributable to winery's and grape purchases generally winery's payments to vineyards for grape purchases were deferred between and years after delivery vineyards permitted winery to defer payment of the interest accruing on vineyards' receivables from winery vineyards further allowed or acquiesced in the control by winery's lenders of payments to it of interest and rent during each year from until winery began paying to vineyards some of the interest accrued on vineyards' receivables from winery using funds from winery's line of credit vineyards also made agreements with bank of america concerning the amount of interest it was entitled to collect from winery with respect to the receivables bank of america however as a condition of renewing winery's line of credit during late required that payments of interest to vineyards cease no further accruals occur without its consent and all accrued and unpaid interest owed by winery to vineyards totaling dollar_figure be eliminated from winery's books the interest eliminated was never paid to vineyards despite a provision in the grape payment calculation that called for the payment to vineyards of while petitioner maintains that the interest accrued was eliminated at the insistence of bank of america we note that the letter from bank of america to winery outlining the terms on which winery's line of credit would be renewed states that as borrower winery has proposed all existing accrued and unpaid interest owed by borrower to guarantors including vineyards is to be reversed and eliminated from borrower's books by there is accordingly some question concerning whether the accrued interest was eliminated at the instance of the bank of america interest pincite percent on the unpaid balance of grape purchases by winery no interest was accrued for by winery with respect to the amounts due vineyards winery's rent payments to vineyards also ceased during this was done at the instance of bank of america once winery obtained a line of credit from napa national bank however interest and rent payments resumed the foregoing facts demonstrate that vineyards and winery dealt with each other on terms that were significantly different from those on which they dealt with unrelated parties moreover the record indicates to us that the terms on which they dealt were intended to benefit winery and imposed burdens on vineyards vineyards executed agreements subordinating its claims against winery to those of winery's lenders to induce those lenders to grant credit to winery the terms on which winery purchased grapes from vineyards were also intended to favor winery for instance in a date letter to bank of america mr groth wrote that judy and i have provided generous delayed payment terms to the winery that are still adequate without the generous payment terms granted by vineyards winery could not have purchased the grapes it required without the infusion of additional capital winery did not make payments to vineyards for grape purchases during and because funds were not available winery began to pay vineyards after winery obtained a line of credit during but payments were subject_to the control of winery's lenders these arrangements apparently allowed winery to use available_resources to develop itself mr groth admitted at trial that perhaps vineyards would have been paid for its grapes sooner had it sold to unrelated parties petitioner contends that vineyards had a legitimate business_purpose for extending such generous payment terms to winery at trial mr groth a general_partner of vineyards testified that he sought to establish a long-term relationship with winery because such a relationship would provide vineyards with a continuing market for its grapes and the best prices for grapes tended to be paid on long-term_contracts mr groth also testified that a vineyard would do well if it established a long- term relationship with a successful winery the record indicates that grape growers offered favorable terms to large-quantity purchasers given the prospect of developing a long-term relationship with those buyers accordingly we would not consider it unusual if vineyards offered some accommodation to winery to foster such a relationship the record however indicates that when unrelated parties dealt with each other the inducement typically offered for a long-term relationship was a lower price per ton of grapes purchased rather than substantial deferral of payment of the purchase_price accordingly even if vineyards had desired in petitioner's sur-reply brief petitioner points to a continued to accommodate winery in order to foster a long-term relationship petitioner has not established that the deferral of payments for grapes was a practice adopted by parties dealing at arm's length furthermore the accommodations vineyards gave winery went even further including subordinating vineyards' claims against winery to those of its lenders and allowing winery's lenders to control the payment of amounts due for grape purchases interest and rent to vineyards moreover we note that other factors influenced the development of the relationship between vineyards and winery the record indicates that as early as mr groth intended that vineyards' grapes would supply winery's needs and that vineyards' relationships with other purchasers were to be continued market_segment_specialization_program study of the wine industry prepared by the internal_revenue_service that was released in date market segment specialization program--the wine industry tpds 83919y reprinted in tax analysts daily tax highlights and documents pincite9 date petitioner relies on certain statements in the study to support the contention that the payment arrangements between vineyards and winery were widespread in the wine industry although petitioner relies on the study to show facts concerning the practices of the wine industry the study is not otherwise in the record nor does petitioner attempt to establish that it is admissible in evidence and respondent has not had an opportunity to object to its admission petitioner claims that the study has probative value however the study which was released in does not necessarily reflect the practices of the wine industry in the year in issue moreover the study also states in a portion not relied on by petitioner that deferred payment practices which the study indicates occur only between related parties distort the income of vineyards using the cash_method id pincite accordingly we shall disregard the study cited by petitioner subordinated to its relationship with winery also winery's control of vineyards' viticultural practices entitled it to use the term estate bottled to describe its wines consequently the evidence supports an inference that a long-term relationship between vineyards and winery could have been established even without vineyards' generous payment terms because the dealings between vineyards and winery are at variance with the practices of unrelated parties with similar objectives dealing at arm's length we are not prepared to accept that they occurred in the ordinary course of vineyards' business or were actuated by the business purposes claimed for them petitioner has pointed to no nontax benefit received by vineyards from winery commensurate with the substantial concessions and accommodations made by vineyards for winery's benefit moreover petitioner has not shown that vineyards could not have sold as it did in all of its grapes to third parties at market_value on terms that did not entail the same period of deferral as its sales to winery to the contrary it appears to us that vineyards was able to sell to unrelated buyers all of the grapes that winery did not require without such a deferral of payment of the purchase_price accordingly we conclude that petitioner has not established that there was a legitimate business_purpose mr groth testified that he had significant experience selling vineyards' grapes to unrelated parties for vineyards' generous payment terms to winery and that no material distortion of vineyards' income occurred we further conclude that petitioner has failed to establish that respondent’s determination that use of the cash_method to report vineyards' income from sales of grapes and other_property did not clearly reflect vineyards' income and that use of the accrual_method was required in order to clearly reflect its income was an abuse of respondent’s discretion to reflect the foregoing decision will be entered for respondent
